UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4164


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZWEDE Y. SMITH, a/k/a Zwede Yohannes Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:13-cr-00134-REP-1)


Submitted:   August 29, 2014             Decided:   September 15, 2014


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J.
Wagner, Assistant Federal Public Defender, Richmond, Virginia,
for   Appellant.  Dana  J.  Boente,  United  States  Attorney,
Michael A. Jagels, Special Assistant United States Attorney,
Richard D. Cooke, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Zwede Y. Smith appeals his conviction after pleading

guilty      to     possession        of     a     firearm       by    a     convicted         felon,      in

violation of 18 U.S.C. § 922(g)(1) (2012).                                  Smith filed a motion

to suppress evidence found during a search of the backpack he

was    carrying         when     approached          by    police          officers         at    the    bus

station.           The district court denied the motion.                                    On appeal,

Smith challenges only the district court’s denial of his motion

to suppress.            We affirm.

                  Smith   argues          first    that     Terry         v.    Ohio,       392    U.S.    1

(1968), does not allow for a full search of an item incident to

a Terry detention, rather it permits only a frisk or patdown—a

limited search for weapons or evidence that may be destroyed.

In    the    alternative,            he    argues        that    there          was    no     reasonable

suspicion to support the detention and that a reasonable person

would       not    have       felt   free       to     leave     when          the    officers         first

approached,            thus     he    was         seized       when        the        officers         first

approached him at the front of the bus.                                    The Government argues

that    once       Smith       sprinted         away      from       the    officers,            they    had

reasonable         suspicion         to     believe       that       he     was       armed      and    were

justified         in    searching         the     backpack       to        determine        whether       it

contained a weapon or contraband.

                  We    review       the        district        court’s          factual          findings

regarding         the     motion      to     suppress        for       clear         error,       and    the

                                                     2
court’s legal conclusions de novo.                  United States v. Burgess,

684 F.3d 445, 452 (4th Cir.), cert. denied, 133 S. Ct. 490

(2012); United States v. Edwards, 666 F.3d 877, 882 (4th Cir.

2011).     When, as here, a motion to suppress has been denied, we

view the evidence presented in the light most favorable to the

government.       United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).      The    court    also     “defer[s]         to   the   district    court’s

credibility findings, as it is the role of the district court to

observe witnesses and weigh their credibility during a pre-trial

motion to suppress.”           United States v. Griffin, 589 F.3d 148,

150-51 n.1 (4th Cir. 2009) (internal quotation marks omitted).

In general, we apply a “particularly strong clear error standard

to   factual      determinations       when       they      are    based     on    oral

testimony.”       United States v. Lattimore, 87 F.3d 647, 650–51

(4th Cir. 1996).

            We    have   reviewed     the      joint    appendix,      including    the

district court’s order denying the motion to suppress, and the

parties’    briefs.        Finding    no    error      in   the   district     court’s

determination that the search of Smith’s backpack was lawful, we

affirm on the reasoning of the district court.                     United States v.

Smith, No. 3:13-cr-00134-REP-1 (E.D. Va. Dec. 30, 2013).

            We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented        in   the   materials



                                           3
before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                     AFFIRMED




                                     4